

	

		II

		109th CONGRESS

		1st Session

		S. 1121

		IN THE SENATE OF THE UNITED STATES

		

			May 25, 2005

			Mr. Graham (for himself

			 and Mr. DeMint) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To direct the Secretary of the Interior to conduct a

		  study of the suitability and feasibility of establishing the Southern Campaign

		  of the Revolution Heritage Area in South Carolina, and for other

		  purposes.

	

	

		1.Short title

			This Act may be cited as the

			 Southern Campaign of the Revolution

			 Heritage Area Study Act.

			2.Southern

			 Campaign of the Revolution Heritage Area Study

			(a)StudyThe

			 Secretary of the Interior, in consultation with appropriate State historic

			 preservation officers, States historical societies, the South Carolina

			 Department of Parks, Recreation, and Tourism, and other appropriate

			 organizations, shall conduct a study regarding the suitability and feasibility

			 of designating the study area described in subsection (b) as the Southern

			 Campaign of the Revolution Heritage Area. The study shall include analysis,

			 documentation, and determination regarding whether the study area—

				(1)has an assemblage

			 of natural, historic, and cultural resources that together represent

			 distinctive aspects of American heritage worthy of recognition, conservation,

			 interpretation, and continuing use, and are best managed through partnerships

			 among public and private entities and by combining diverse and sometimes

			 noncontiguous resources and active communities;

				(2)reflects

			 traditions, customs, beliefs, and folklife that are a valuable part of the

			 national story;

				(3)provides

			 outstanding opportunities to conserve natural, historic, cultural, or scenic

			 features;

				(4)provides

			 outstanding recreational and educational opportunities;

				(5)contains resources

			 important to the identified theme or themes of the study area that retain a

			 degree of integrity capable of supporting interpretation;

				(6)includes residents,

			 business interests, nonprofit organizations, and local and State governments

			 that are involved in the planning, have developed a conceptual financial plan

			 that outlines the roles of all participants (including the Federal Government),

			 and have demonstrated support for the concept of a national heritage

			 area;

				(7)has a potential

			 management entity to work in partnership with residents, business interests,

			 nonprofit organizations, and local and State governments to develop a national

			 heritage area consistent with continued local and State economic activity;

			 and

				(8)has a conceptual

			 boundary map that is supported by the public.

				(b)Study

			 area

				(1)In

			 general

					(A)South

			 CarolinaThe study area shall

			 include the following counties in South Carolina: Anderson, Pickens, Greenville

			 County, Spartanburg, Cherokee County, Greenwood, Laurens, Union, York, Chester,

			 Darlington, Florence, Chesterfield, Marlboro, Fairfield, Richland, Lancaster,

			 Kershaw, Sumter, Orangeburg, Georgetown, Dorchester, Colleton, Charleston,

			 Beaufort, Calhoun, Clarendon, and Williamsburg.

					(B)North

			 CarolinaThe study area may include sites and locations in North

			 Carolina as appropriate.

					(2)Specific

			 sitesThe heritage area may include the following sites of

			 interest:

					(A)National park

			 service siteKings Mountain National Military Park, Cowpens

			 National Battlefield, Fort Moultrie National Monument, Charles Pickney National

			 Historic Site, and Ninety Six National Historic Site as well as the National

			 Park Affiliate of Historic Camden Revolutionary War Site.

					(B)State-maintained

			 sitesColonial Dorchester State Historic Site, Eutaw Springs

			 Battle Site, Hampton Plantation State Historic Site, Landsford Canal State

			 Historic Site, Andrew Jackson State Park, and Musgrove Mill State Park.

					(C)CommunitiesCharleston,

			 Beaufort, Georgetown, Kingstree, Cheraw, Camden, Winnsboro, Orangeburg, and

			 Cayce.

					(D)Other key sites

			 open to the publicMiddleton Place, Goose Creek Church, Hopsewee

			 Plantation, Walnut Grove Plantation, Fort Watson, and Historic

			 Brattonsville.

					(c)ReportNot

			 later than 3 fiscal years after the date on which funds are first made

			 available for this Act, the Secretary of the Interior shall submit to the

			 Committee on Resources of the House of Representatives and the Committee on

			 Energy and Natural Resources of the Senate a report on the findings,

			 conclusions, and recommendations of the study.

			

